DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 12/22/2020 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s and examiner’s amendments to the claims has/have overcome the claim rejection(s). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey S. Bernard on 03/09/2021.
The application has been amended as follows: 
In the claims:
1.    (Currently Amended) Apparatus (1) for producing an object by means of additive manufacturing, comprising:
a process chamber (5) for receiving on a build surface (7) of a build plate (9) a bath of powdered material configured to be solidified;
for moving the said build surface (7) to a home position such that said object can be built on said build surface (7) of said build plate (9) and for positioning said build plate (9) in relation to a surface level of said bath of powdered material;
a solidifying device (15) for solidifying a selective part of said powdered material; and 
a homing device (17)an actuator (25) configured to displace the homing member (19) along the build surface (7), a force detection device associated with the actuator (25) configured for measuring a force required for displacing said homing member (19) along said build surface (7), and a tilting device (27) for tilting said build surface (7); 
wherein said home position comprises a substantially flat reference plane (H);
wherein said tiling device (27) is configured for tilting said build surface (7) to a position where said build surface (7) is substantially parallel to said substantially flat reference plane (H) in dependence of said measured force for displacing said homing member (19);
wherein said support is configured for moving said build surface (7) to said home position until the measured force by the force detection device is within a pre-determined range; and
 displaced along the surface of the bath of powdered material for levelling the surface of the bath and along the build surface (7) of the build plate (9).
2. (Canceled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same as those presented by the examiner in the non-final office action mailed on 09/22/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/
Examiner, Art Unit 1743                                                                                                                                                                                            
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743